OFFICE   OF THE   AT&RNEY      GENERAL   OF   TEXAS
                                  AwaTlN




Bonoroble Geo. H. Sheppard
Comptroller of Publio.Aeoounts
Aimtin, Texas
Dear Sir;




                                                 Ootober 17, 1939,
                                                C. E. Evans, President
                                                   whioh you request an
                                                  ot it is leg01 to pay
                                                   Teachers College out of




                              proprlation Bill also contains oertain


        "Salary Provisions. No salary appropriated herein
    shall be supplomcnted out of student fee funds, domitory
    funds, or local funds, exco t out of the Pure Fe94 Fund
    at the Agriculturnl and Retiit
                                anical College or out of
    funds received from the United States Government or Its
    agencies, unless 30 ordered by the governing board of the
    .


.       Hon. Geo. Bl Sheppard, page 2


             Institution to which such salary or salaries apply, at a
             regular meeting with et least a majority of the members
             of such board present, and such order shell be enb;eZed
             in the minutes of the proueedings of said board and shall
             set forth fully the reoaons therefor. No full time
             in3truCtiOn3l SRlRry es itemized herein shall be adjusted
             to exceed en amount above the maximum full professor's
             salary as herein itemized to be appropriated from the Gen-
             era1 Revenue Fund of the State for the partiouler institu-
             tion to which said salary or salaries apply, unless the
             maximum salary is being reoeived, in which case such ad-
             justment may be made not to exceed ten per cent above
             such maximum salary 30 received. . ."
             The seotion above quote& is the only possible limitation
        that might be applied to the instruotor~e right to receive compensa-
        tion for his services in aoting as a judge or umpire in ethletio
        oontests.
             It is to be noted, however, that the limitation set out in
        Seotion 2 does not apply in case of'supplemontory fee bolng paid out
        by the athletic or extramural dopnrtment because of Subseotion 11 of
        the gonornl provisions which read as follows:
             "Suboeotlon (11). Athletic or Extramural Depert-
             mont. The General provisions made In this Act shall hot
             apply to athletic or extramural departments, nor to posi-
             tions not contained in the Itemized appropriation Act for
             the fiscal year ending August 31, 1933; and as to these
             exceptions, the governing board shall make such neoeesary
             rules end adjustments as may be deemed odvlsable."
             In the letter from Dr. Evans it is lndiaated that the Student
        Activity Funds are deposited with the College end disbursed under
        the general direction of the College by the governing board of seid-
        College. Subsection 11, above quoted, provides that auoh bisburse-
        ment may be made by aaid governing board.
             It is the opinion of this Department,Ytherefore, that the
        Instructor of Science et Southwest Texns State Teachers College may
        0130 receive, out 0r the Student Activity Fund, fees ror aoting ae
        judge, umpire, or Ureotor in athletio oontests.
                                                Yours very truly
                                          ATTORNEY GENERAL OF TEXAS

                                          By:            Billy Boldberg
        BG:N                                                  Assistant
        Approved Oct. 23, 1939
        GERALD C. MNN                     Approved: Opinion Committee
        ATTORNEYGENERAL OFTEXAS           By EWB, Chairman